UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 14-1126
                                  ________________


                            M.D. STEVEN S. SIMRING,
                           United States of America, ex rel.

                                           v.

                   RUTGERS, The State University of New Jersey;
         UNIVERSITY HOSPITAL; NEW JERSEY MEDICAL SCHOOL;
   JAMES LAWLER; JOHN DOES 1-25, (Employees of University of Medicine and
                           Dentistry), UMDNJ-University
     Hospital and/or New Jersey Medical School; CHAIRMAN OF THE BOARD
                     UNIVERSITY PHYSICIAN ASSOCIATES;
    MICHAEL SAULICH; CATHERINE GIBBONS; UNIVERSITY PHYSICIAN
                       ASSOCIATES OF NEW JERSEY INC.

                                                M.D. Steven S. Simring,
                                                            Appellant

                                  ________________

                      Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Civil Action No. 3-04-cv-03530)
                      District Judge: Honorable Peter G. Sheridan
                                   ________________


                Before: AMBRO, SCIRICA, and ROTH, Circuit Judges

                    SUR PETITION FOR PANEL REHEARING
                      __________________________________

      The petition for panel rehearing filed by Appellant, Steven Simring, M.D. in the

above entitled case having been submitted to the judges who participated in the decision
of this Court, it is hereby ORDERED that the petition for rehearing by the panel is

granted. The opinion and judgment entered July 7, 2015 are hereby VACATED. 1 A

subsequent opinion and judgment will be issued.



                                                By the Court,

                                                s/ Thomas L. Ambro, Circuit Judge

Dated: August 4, 2015




1
 As the merits panel has vacated the prior opinion and judgment, action is not required
by the en banc court.